Citation Nr: 1110201	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-24 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, TN


THE ISSUE

Eligibility for enrollment in the Department of Veterans Affairs (VA) healthcare system.


REPRESENTAITON

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision the VA Medical Center (VAMC) in Mountain Home, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a substantive appeal in August 2007 in which he selected a Board hearing in Washington, DC.  In subsequent statements in support of  unrelated service connection claims, the Veteran has indicated that he is unable to travel to Washington, DC for a hearing.  As the Veteran has not withdrawn his hearing request, a remand is necessary so that the RO may contact the Veteran to determine whether he wishes to have a travel board or videconference hearing.   

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran in order to clarify whether he wants a travel board hearing or videoconference hearing at the RO.  

2. Schedule the Veteran for the type of hearing requested by him.  Thereafter, the hearing transcript should be associated with the claims file.

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  Thereafter, the claim should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


